Case 1:18-cv-05680-LDH-SJB Document 45-1 Filed 06/20/19 Page 1 of 2 PageID #: 367



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



 STEPHEN ELLIOTT,
                                    Plaintiff,

                     - against -
                                                              Oral Argument Requested
 MOIRA DONEGAN, and JANE DOES (1–30),
                                                             No. 1:18-cv-05680-LDH-SJB
                                    Defendants.




                SECOND DECLARATION OF MARTHA E. FITZGERALD

 MARTHA E. FITZGERALD declares as follows:

        1.     I am an associate at the law firm of Kaplan Hecker & Fink LLP and am counsel for

 Defendant Moira Donegan in this action.

        2.     I respectfully submit this declaration in further support of Ms. Donegan’s Motion

 to Dismiss the Second Amended Complaint. For the Court’s convenience, the exhibits attached

 hereto are numbered sequentially to the exhibit attached to my Declaration dated May 8, 2019.

        3.     Attached hereto as Exhibit B is a true and correct copy of an excerpt from Stephen

 Elliott, The Adderall Diaries (A Memoir) (2009).

        4.     Attached hereto as Exhibit C is a true and correct copy of Stephen Elliot, The Score,

 Believer Magazine, Mar. 1, 2007, https://believermag.com/the-score/.
Case 1:18-cv-05680-LDH-SJB Document 45-1 Filed 06/20/19 Page 2 of 2 PageID #: 368



 In accordance with 28 U.S.C. § 1746, I hereby declare under penalty of perjury that the foregoing

 is true and correct.



 Executed at:    New York, New York
                 June 20, 2019
                                             __________________________________________
                                                          Martha E. Fitzgerald




                                                2
